Case 2:19-cv-00467-JDW Document 12-6 Filed 05/28/19 Page 1 of 2




            EXHIBIT E
                   Case 2:19-cv-00467-JDW Document 12-6 Filed 05/28/19 Page 2 of 2




Thomas W. Sheridan
Direct Email: tsheridan@sheridanandmurray.com

Admitted to PA & NJ Bars



                                                   September 11, 2014

      Randell C. Roberts, Esquire
      Roberts & Roberts
      118 West Fourth Street
      Tyler, TX 75701

                 RE:        Referral: James Richard Burgess
                            Referral: Kay Sharon Burgess, Wife
                            160 VZ CR 2724
                            Mabank, TX 75147

      Dear Randy:

                I am writing to acknowledge acceptance of your referral to our firm of Mr. and Mrs. Burgess. This
      letter will also confirm that our firm will pay you a referral fee in the amount of forty percent (40%) of the
      gross attorney's fee recovered by Sheridan & Murray for its representation of both Mr. and Mrs. Burgess.

               I sincerely appreciate the confidence you have demonstrated in me and my firm by referring us
      these matters. Please feel free to contact me at any time for an update. I would also appreciate it if you
      would send me the contents of your file and confirm the amount of costs expended by your firm to date on
      this matter.

                 Should you have any questions or wish to discuss this further, please do not hesitate to contact
      me.

                                                                 Sincerely,

                                                                 Thomas W. Sheridan
                                                                 THOMAS W. SHERIDAN
      TWS/kds




                                                                                            ROBERTS_000019
